DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-29 are pending. Claims 1-9 have been canceled.
The foreign priority application No. 2016-233520 filed on November 30, 2016 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a National Stage filed under 35 USC 371 of the International Application No.PCT/JP2017/042877 filed on November 29, 2017, which claims benefit of priority from application No. 2016-233520 filed on November 30, 2016 in Japan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 14, 15, 18, 22, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinohe (JP 2014-186309, with attached machine translation).
With regard to claim 10, Ichinohe teaches a radiation sensitive composition comprising the resin A1, the compound B-6, and the compound C-3 (Example 9 in Table 1, par.0181).
The resin A1 is a copolymer comprising repeating units of methacrylic acid, p-hydroxystyrene, styrene, and 3-methacryloyloxymethyl-3-ethyloxetane (par.0172). The 3-methacryloyloxymethyl-3-ethyloxetane is a repeating unit (II) comprising a crosslinkable group (par.0021-0023). Therefore, the resin A1 is equivalent to the “crosslinkable functional group-containing polymer compound (B)” in claim 10.
The compound B-6 is a compound of formula:

    PNG
    media_image1.png
    133
    257
    media_image1.png
    Greyscale
 (par.0175), which is a sulfonic acid derivative (A) of Formula (I), wherein X1 is a linear alkyl group with 9 carbon atoms wherein a methylene group of the alkyl group is substituted with -O-, and R1 is a 10-camphoryl group.
The compound C-3 is N, N-di(methoxymethyl)-urea (par.0178), which is a crosslinking agent (par.0120-0122).
Therefore, the radiation sensitive composition of Example 9 is equivalent to the negative photosensitive composition in claim 10.
With regard to claims 14 and 15, the resin A1 comprises a hydroxystyrene units, so it is a polyhydroxystyrene resin (see definition on page 4, lines 10-15 of the specification of the instant application).
The resin A1 comprises hydroxystyrene units, which are equivalent to a structural unit of Formula (III) in claim 15, wherein R5 is a hydrogen atom, and f=0.
With regard to claim 18, Ichinohe teaches a cured film obtained from the radiation sensitive composition of Example 9 (par.0161-0163).
With regard to claim 22, the resin A1 comprises a hydroxystyrene units, so it is a polyhydroxystyrene resin (see definition on page 4, lines 10-15 of the specification of the instant application).
With regard to claim 24, Ichinohe teaches that the radiation sensitive composition of Example 9 is irradiated with light to obtain a cured film (par.00161-0164).
With regard to claim 28, the resin A1 comprises a hydroxystyrene units, so it is a polyhydroxystyrene resin (see definition on page 4, lines 10-15 of the specification of the instant application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinohe (JP 2014-186309, with attached machine translation).
With regard to claims 17, 23, and 29, Ichinohe teaches the negative photosensitive composition of claim 10, the cured article of claim 18, and the curing method of claim 24 (see paragraph 6 above).
The radiation sensitive composition of Example 9 does not comprise a melamine crosslinker.
However, Ichinohe teaches that hexamethylene (methoxymethyl) melamine (C-2) is functionally equivalent to the compound C-3 (par.0178).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the compound C-3 with a compound C-2 in the radiation-sensitive composition of Example 9 of Ichinohe.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 2015/0315153) in view of Choi et al. (US 2003/0232279).
With regard to claims 10-13, Yanagisawa et al. teach a photoacid generator of formula (I): 
    PNG
    media_image2.png
    101
    213
    media_image2.png
    Greyscale
 (abstract, par.0014-0019).
A specific example of the photoacid generator of formula (I) is the compound No.4 of formula: 

    PNG
    media_image3.png
    116
    300
    media_image3.png
    Greyscale
 (par.0047).
The compound No.4 is a sulfonic acid derivative of Formula (I) in claims 10-13, wherein X1 is an alkyl group with 4 carbon atoms and R1 is a trifluoromethyl group (perfluoroalkyl group with 1 carbon atom).
Yanagisawa et al. further teach that the photoacid generator may be comprised in a resist (par.0021). The resist may be a negative resist wherein the acid generated from the acid generator causes a base resin to crosslink and make the resist insoluble in a developing solution (par.0062).
Yanagisawa et al. fail to teach the negative photosensitive composition in claim 10.
However, Choi et al. teach that a negative resist composition generally comprises an alkali-soluble polymer, a crosslinker, and a photoacid generator (par.0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the compound No.4 of Yanagisawa et al. as photoacid generator in combination with an alkali-soluble polymer and a crosslinker in the negative photosensitive composition of Choi et al.
Choi et al. further teach that the alkali-soluble base polymer may be a novolac resin, a polyhydroxystyrene, or a (meth)acrylate polymer all of which have an epoxy ring (par.0019). These resins meet the limitations of claim 10 for a “crossinkable functional group-containing polymer (B)”.
Therefore, the negative resist of Yanagisawa modified by Choi is equivalent to the negative photosensitive composition in claims 10-13.
With regard to claim 14, Choi et al. teach that the negative resist composition may comprise a novolac resin with epoxy rings (par.0019).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 2015/0315153) in view of Choi et al. (US 2003/0232279) as applied to claim 10 above, and further in view of Weber et al. (WO 2005/079330).
With regard to claim 16, Yanagisawa modified by Choi teach the negative photosensitive composition in claims 10 (see paragraph 9 above).
Choi et al. teach that a negative resist composition generally comprises an alkali-soluble polymer, a crosslinker, and a photoacid generator (par.0019). The alkali-soluble polymer may be a novolac resin with epoxy groups (par.0019).
Yanagisawa et al. and Choi et al. fail to teach the claimed polymer (B).
Weber et al. teach a photoresist composition comprising a bisphenol A-novolac epoxy resin (A), a photoacid generator, and a solvent (C) (abstract). The resist composition is crosslinked by heating (par.0018).
Weber et al. further teach that epoxy acrylate or methacrylate resins may be used in addition to the components (A)-(C) (par.0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include epoxy acrylate or methacrylate resins in addition to the alkali-soluble polymer, crosslinker, and photoacid generator in the negative resist composition of Yanagisawa modified by Choi.
Epoxy acrylate or methacrylate resins are obtained by reacting epoxy resins with acrylic or methacrylic acid, as evidenced in par.0065 of Shirai et al. (US 2007/0128430).

Claims 18-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 2015/0315153) in view of Choi et al. (US 2003/0232279) as applied to claim 10 above, and further in view of Okano et al. (US 2005/0046662).
With regard to claims 18 and 24, Yanagisawa modified by Choi teach the negative photosensitive composition in claims 10 (see paragraph 9 above), but fail to teach a curing process.
However, it is well-known that a negative resist composition may be cured by irradiation with light, as shown in par.0063 of Okano et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to cure by irradiation to light the negative resist composition of Yanagisawa modified by Choi.
The curing process meets the limitations of claim 24, and any article produced by the curing process meets the limitations of claim 18.
With regard to claims 19-21 and 25-27, the compound No.4 in par.0047 of Yanagisawa et al. is a sulfonic acid derivative of Formula (I), wherein X1 is an alkyl group with 4 carbon atoms and R1 is a trifluoromethyl group (perfluoroalkyl group with 1 carbon atom).
With regard to claim 22 and 28, Choi et al. teach that the negative resist composition may comprise a novolac resin with epoxy rings (par.0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722